Citation Nr: 1143395	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from April 1964 to April 1967, including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.


FINDINGS OF FACT

1.  While on active duty in the US Army, the appellant served as a mechanic with an artillery unit where he was exposed to loud noises. 

2.  The appellant has been diagnosed as suffering from bilateral hearing loss and tinnitus. 

3.  A medical practitioner has concluded that the appellant's inservice noise exposure contributed to his current hearing impairment.  The same examiner has also provided a contrary opinion.  

4.  The Veteran, in his statements to a VA audiologist, has admitted that his tinnitus did not begin until approximately 1998.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the appellant's bilateral hearing loss either began during or was otherwise caused by or the result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  The appellant's tinnitus was not incurred during active military service nor may it be attributed to said service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that service connection be granted for tinnitus and bilateral hearing loss.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

VA satisfied its duty to notify by means of letters sent to the appellant in November 2007 and February 2008 from the agency of original jurisdiction (AOJ).  These letters informed the appellant of what evidence was required to substantiate the claim for service connection and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Additionally, the appellant was provided with Dingess notice via both letters that were sent to him by the RO.  Because this notice was provided, the Board finds no prejudice to the appellant in further proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  Such an examination was accomplished in February 2008, and the results from that examination have been included in the claims folder for review.  The opinion involved a review of the claims folder and the appellant's available service medical treatment records.  Moreover, the examiner was able to talk with and examine the appellant prior to annotating his findings with respect to the appellant's hearing loss and tinnitus.  Therefore, the Board finds that the examiner's opinion is appropriate for rating purposes in this particular case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency (and this has not been claimed either by the appellant or his representative), the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The appellant has averred that as a result of his exposure to loud engine noises and working around artillery pieces during his service in the US Army, he developed tinnitus, or ringing in the ears, and began experiencing hearing loss.  A review of the service medical treatment records reveals no complaints involving "tinnitus" or ringing in the ears or hearing loss. 

The record shows that the appellant has received treatment for audiological complaints and symptoms.  Of note, and in conjunction with his claim for benefits, the appellant underwent a VA audiologist examination in February 2008.  Upon completion of the examination, the appellant was diagnosed with both tinnitus and bilateral hearing loss.  However, with respect to the appellant's claimed tinnitus, the audiologist reported that the appellant only began experiencing ringing in the ears or tinnitus in 1997 or 1998.  The appellant admitted that he had not had tinnitus in service nor did he experience ringing in the ears immediately following service.  As such, the examiner could not etiologically link the claimed tinnitus with the appellant's military service or any incident therein or to the diagnosed bilateral hearing loss.  Nevertheless, the examiner did conclude that the appellant's hearing loss was caused by or the result of his military service and the services he performed therein.  

Despite the positive opinion, the audiologist who provided the February2008 opinion offered an addendum approximately one month later.  Without offering any explanatory notes or comments, the audiologist changed his opinion concerning the appellant's hearing loss.  Whereas he had written that the appellant's hearing loss was the result of the appellant's military service, in the addendum he said that the hearing loss was not related to service.  The audiologist did not change his assessment concerning the claimed tinnitus; i.e., the appellant's tinnitus was not etiologically linked to his military service or any incidents therein.  There is no other evidence of record either in favor of the appellant's claim or against said claim.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's exposure to loud noises over the course of his service, whether it be motor noises or artillery piece fire, in the Army has not been contradicted by any other information contained in the claims folder.  His limited statements concerning his noise exposure and how his hearing loss affects him has remained consistent through the course of this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Nevertheless, the Board also finds that the appellant's statements concerning his tinnitus have not been consistent.  Although, through his application for benefits, asserted that his tinnitus began in or was the result of his service, he has also admitted and acknowledged that the condition did not begin in service, did not immediately start after he left service, and was not actually noticed until nearly thirty-two plus years after he was discharged from the Army.  In this regard, the Board finds that this evidence is not credible or probative, and his statements do not add any weight to the overall claim.  In fact, they subtract from the claim.  

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board acknowledges that a VA audiologist has opined that the appellant's diagnosed tinnitus and bilateral hearing loss was not caused by service, and that it was caused by service.  With regards to these pieces of medical evidence, the Board must weigh the credibility and probative value of the medical opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, a VA audiologist has provided contrary opinions concerning the appellant's bilateral hearing loss and one single opinion concerning the etiology of the appellant's tinnitus.  The Board assigns zero weight to the opinion with addendum and must turn to the statements made by the appellant with respect to both disabilities.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Information in the service records supports the appellant's contentions and his assertions concerning his noise exposure are consistent with service.  The Board further believes that the consistent written and spoken statements only concerning the appellant's bilateral hearing and as such, the statements are competent to show in-service occurrence because the conditions themselves are capable of lay observation.  However, the Board does not believe the statements concerning his tinnitus because they are contradictory, inconsistent, and conflicting with one another.  Again, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails. 

The Board finds that the VA examiner's opinion is greatly diminished, because of its contradictions, with respect to its probative value.  Thus, the Board will rely on the appellant's assertions with respect to the bilateral hearing loss in order to resolve this matter.  In light of the appellant's record which shows excessive noise exposure during service, the appellant's competent, credible, and probative statements concerning symptoms of hearing problems in service, continuity of symptomatology since service, and the current diagnosis of bilateral hearing loss, the Board will resolve any doubt in the appellant's favor and conclude that the appellant's hearing loss disability had its onset during the appellant's period of active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and therefore, service connection for bilateral hearing loss is warranted.

Regarding tinnitus, in sum, the probative evidence is excessive noise in service and a diagnosis of tinnitus.  A somewhat diminished medical opinion by a VA audiologist has on two occasions flatly concluded that the appellant's tinnitus is not related to service.  Most importantly, the appellant's own statements concerning the disorder have not been consistent and are deemed incredible.  In view of the foregoing, the Board finds that the evidence is not, at least, in equipoise.  Because of this, the Board concludes that the appellant's tinnitus is not the result of his active service, and service connection is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


